 



Execution Copy



 



SERVICES AGREEMENT

 

This Services Agreement (the “Agreement”) is entered into as of this 29th day of
May, 2014 (the “Effective Date”) by and between Pimi Agro CleanTech Ltd., a
corporation organized and existing under the laws of the State of Israel (the
“Company”), having its principal place of business at Kibbutz Alonim, Israel,
and Sunrise Financial Group, having its principal place of business at 600
Lexington Avenue, New York, New York, 10022, USA (the “Service Provider”). Each
party hereto shall be referred to as a “Party” and collectively as the
“Parties”.

 

WHEREAS,the Company wishes to obtain, and the Service Provider is willing to
provide certain consulting services related to the Company’s business
development and fund raising, as further set forth herein, in accordance with
the terms and conditions of this Agreement; and

 

WHEREAS,the Service Provider has the ability, experience, expertise and
resources to provide such services and to perform all its obligations pursuant
to this Agreement;

 

NOW THEREFORE, in consideration of the mutual promises, covenants, terms and
conditions contained herein the Parties hereby agree as follows:

 

1.                  Services. The Service Provider shall provide the Company and
any Affiliated Company (as defined below) as shall be determined by the Company,
with business development and fund raising services, as shall be agreed by the
Parties from time to time (the “Services”).

 

The Service Provider shall perform the Services in a professional, workmanlike,
competent and timely manner. For the purposes of this Agreement “Affiliated
Company” shall mean any entity which controls, is controlled by or is under
common control with the Company.

 

2.                  Personnel. The Service Provider irrevocably and
unconditionally undertakes hereby that (i) during the Term (as defined
hereinafter), any and all Services provided under or in connection with this
Agreement by the Service Provider shall be provided solely by Mr. Nathan Low
personally and not by any other person or entity; provided that the Service
Provider shall be entitled to employ or subcontract additional service providers
to the extent such additional service providers will assist and/or augment Mr.
Low in providing the Services or as the Service Provider may otherwise deem
necessary or appropriate (Mr. Low and the additional service providers actually
providing the Services from time to time, shall be referred to, jointly and
severally, the “Personnel”).

 

3.                  Transparency. The Service Provider shall ensure that all its
activities in connection with the Services remain transparent towards the
Company and shall provide the Company's Chief Executive Officer (the “CEO”) with
monthly reports and generally maintain an open line of communication with the
CEO in connection with the Services and the activities and status of the Company
and the Affiliated Companies.

 

4.                  Representations

 

The Service Provider hereby represents, warrants and undertakes as follows:

 

4.1.The Service Provider shall devote, and cause the Personnel to devote, their
commercially reasonable efforts and necessary time and resources to the diligent
fulfilment of the Service Provider's obligations hereunder, which obligations
shall be carried out in a professional manner;    

4.2.The Service Provider and the Personnel have the knowledge, the experience,
the professional skills, the resources and the ability necessary or required to
assure the prompt and diligent fulfilment of their obligations under this
Agreement;    

4.3.The execution or performance by the Service Provider of this Agreement does
not and will not conflict with, create a conflict of interest with or result in
a breach of (i) any agreement or undertaking to which the Service Provider
and/or the Personnel are a party or by which any of them is bound, nor
constitute a default therein, and the Service Provider will not enter into any
such conflicting agreement or obligation during the term of this Agreement, or
(ii) any applicable law, regulation, judgment, order or the like.

 



1

 

 



Execution Copy



 

5.                  Consideration

 

5.1.Consideration. As the sole and entire consideration due to the Service
Provider for the provision of the Services hereunder, the Company shall allot
and issue to NLBDIT 2010 Services LLC, 1,055,555 ordinary shares of the Company,
par value NIS 0.01 each, constituting 10% of the Company’s share capital on
fully diluted basis (the “Consideration Shares”). In no event shall Company be
responsible for any additional cost, fee or expense of Service Provider with
regard to the Services.    

5.2.Tax. The Service Provider shall bear any and all taxes, levies and other
payments, which may be imposed with respect to the payment of the Consideration
Shares.

 

6.                  Confidentiality; Non-Compete

 

Service Provider agrees and acknowledges that the execution of this Agreement is
subject to Service Provider undertaking to fully comply with all the
representations, requirements and obligations set forth in the Confidential
Information and Non-Competition Undertaking attached hereto as Exhibit A (the
“Undertaking”) and therefore concurrently with the execution of this Agreement
the Service Provider shall execute the Undertaking in the form attached hereto
as Exhibit A and deliver an executed form thereof to the Company. Merely for the
avoidance of doubt, it is clarified that the provisions of the Undertaking shall
also apply retroactively with respect to any services provided by the Service
Provider and anyone acting on its behalf in connection with the Company, any
Affiliated Company and/or their products and/or technology prior to the
execution of this Agreement.

 

7.                  Term and Termination

 

7.1.      Term. This Agreement commences upon the Effective Date and will remain
effective for a period of until April 15th, 2017 (the “Term”), unless extended
by mutual written agreement signed by both Parties, or earlier terminated as set
forth herein below.

 

7.2.      Reserved.

 

7.3.      Termination for Cause Each party may terminate this Agreement during
the Term: (i) by providing the other party with a fourteen business-day (14)
prior written notice, if the other party materially breaches any obligation
under this Agreement (including any Schedule hereto) and fails to cure said
breach (if curable) within said notice period; or (ii) immediately upon written
notice in the event that: (a) bankruptcy or liquidation procedures will be
initiated by or against the other Party and shall not be cancelled within forty
five (45) business days; (b) a receiver, liquidator, provisional liquidator,
administrator or manager for the other Party’s entire property or substantial
part thereof shall be appointed and the appointment shall not be cancelled
within forty five (45) business days; or (c) a Party ceases business operations
or otherwise becomes unable to pay its debts as they become due or the party
entering into a deed of company arrangement. Promptly upon the occurrence of any
of the above, the relevant party shall inform in writing the other party of such
events.

 

7.4.      Upon termination or expiry of the Agreement for any reason the Service
Provider shall return any materials and/or property provided by the Company to
the Service Provider (or to any on its behalf) as part of the Services.

 

7.5.      Survival. Those provisions of this Agreement which by their terms are
intended to survive expiration or termination of this Agreement, including
Sections: 5.2, 6, 7.5 and 8 shall survive such expiration or termination and
continue to apply.

 



2

 

 



Execution Copy



 

8.               Miscellaneous

 

8.1.Governing Law; Jurisdiction. This Agreement and matters concerned with the
performance thereof shall be construed, interpreted, applied and governed in all
respects in accordance with the laws of the State of Israel, without reference
to conflict of laws principles. The competent courts of Tel Aviv-Jaffa district
in Israel shall have exclusive jurisdictions over any dispute arising out in
connection with this Agreement and the performance thereof.    

8.2.Notices. All notices, statements, and reports required or permitted by this
Agreement shall be in writing and deemed to have been effectively given and
received: (A) five (5) Business Days after the date of mailing if sent by
registered or certified mail, postage prepaid, with return receipt requested;
(B) when transmitted if sent by facsimile or email, provided that if sent by
email a confirmation of transmission is produced by the sending machine and a
copy of such facsimile is promptly sent by another means specified in this
Section; or (C) when delivered if delivered personally or sent by express
courier service.    

8.3.Entire Agreement. This Agreement and exhibits hereto are intended as the
complete, final and exclusive statement of the terms of the agreement between
the Parties regarding the subject matter hereof and supersede any and all other
prior or contemporaneous agreements or understandings, whether written or oral,
between them relating to the subject matter hereof. This Agreement may not be
modified except by instrument in writing executed by both Parties.    

8.4.Assignment and Transfer. Neither Party may assign or delegate its rights and
obligations under this Services Agreement to any other party without the other
party’s prior written approval, except that (A) the Company shall be entitled to
assign this Agreement, at its sole discretion, to: (i) Affiliated Companies; or
(ii) any successor corporation pursuant to any reorganization or restructuring
transactions involving the Company; or (iii) any successor corporation pursuant
to an acquisition of the Company and/or an Affiliated Company, and (B) the
Service Provider may subcontract the Services in accordance with Section 2
provided it will remain liable and responsible to the Company for providing the
Services.    

8.5.Waivers. A waiver of any default hereunder or of any of the terms and
conditions of this Agreement shall not be deemed to be a continuing waiver or a
waiver of any other default or of any other term or condition, but shall apply
solely to the instance to which such waiver is directed. The exercise of any
right or remedy provided in this Agreement shall be without prejudice to the
right to exercise any other right or remedy provided by law or equity, except as
expressly limited by this Agreement.    

8.6.Severability. If any term or provision of this Agreement will be found to be
invalid, illegal or unenforceable, such term or provision shall be deemed
modified to the extent necessary to make the same valid and operative, or if it
cannot be so modified, then eliminated, and the validity, legality, or
enforceability of the remaining terms and provisions will not in any way be
affected or impaired thereby; all subject to the essential terms and conditions
of this Agreement for each Party remain valid, binding and enforceable.

 

IN WITNESS WHEREOF, the Parties have executed this Service Agreement as of the
Effective Date:

 



Pimi Agro CleanTech Ltd. Sunrise Financial Group     By:________________
By:________________     Name:______________ Name:______________    
Title:_______________ Title:_______________

 



3

 

 

 



Execution Copy

   

 

Exhibit A

 

Confidential Information and Non-Competition Undertaking

 

This Confidential Information, and Non-Competition Agreement (“Undertaking”), is
attached as Exhibit A to and constitutes an integral part of the Services
Agreement (the “Agreement”) entered into on this 29th day of May, 2014 (the
“Effective Date”), by and between Pimi Agro CleanTech Ltd., a corporation
organized and existing under the laws of the State of Israel (the “Company”),
having its principal place of business at Kibbutz Alonim, Israel, and Sunrise
Financial Group, a corporation organized and existing under the laws of
___________ having its principal place of business at 600 Lexington Avenue, New
York, New York, 10022, USA (the “Service Provider”).

 

1.                  Confidential Information: In this Undertaking “Confidential
Information” shall mean all confidential and proprietary information, whether of
a technical, business or other nature including without limitation, inventions,
know-how, trade-secrets, methods and information of the Company, as well as
patents and patent applications, business plans, finances, proprietary design,
concept, content performance, software, hardware, reports and documentation,
structural, scientific, technical, algorithmic, price, historical, marketing
information and other business affairs; disclosed by Company to Service Provider
(or otherwise become exposed to during its engagement with the Company) either
in documentation or other tangible form, or disclosed orally.

 

2.                  Use of Confidential Information: The Service Provider shall:
(i) treat and maintain all Confidential Information in the strictest confidence,
using the same degree of care that the Service Provider use to protect its own
Confidential Information, and at least a reasonable degree of care; (ii) not
disclose any Confidential Information to any third party without the prior
written consent of Company, except as required to perform its obligations under
the Service Agreement, provided that such third party is bound by
confidentiality and non-compete obligations substantially similar to those set
forth herein; and (iii) not disassemble, reverse engineer or make any copies of
Confidential Information (in any medium whatsoever) without the explicit prior
written consent of Company.

 

3.                  Exceptions: The confidentiality obligations shall not apply
to specific information which the Service Provider can demonstrate: (i) is or
becomes the public domain, without violation of this Undertaking; (ii) was known
by the Service Provider prior to the disclosure by Company, provided that,
promptly following such disclosure, the Service Provider, informed the Company
and demonstrated in writing that such information was in fact so known to the
Service Provider; (iii) is developed independently by the Service Provider and
written documentation is available to prove that such development predated this
Undertaking; or (iv) is transmitted or disclosed to Service Provider by a third
party which owes no obligation of confidentiality to Company with respect to
such information. Service Provider shall not be restricted from disclosing
Confidential Information pursuant to a judicial or governmental order, but any
such disclosure shall be made only to the extent so ordered and provided only
that Service Provider: (i) shall timely notify Company so that it may intervene
in response to such order, or (ii) if timely notice cannot be given, shall use
reasonable efforts to obtain a protective order from the court or government for
such information.

 

4.                  Return of Confidential Information: Upon the first request
of Company, the Service Provider shall promptly return to Company all
Confidential Information including any copies thereof which were at any time in
the possession of the Service Provider and all materials (in any medium
whatsoever) which contain or embody Confidential Information.

 

5.                  Non-Competition: In view of Service Provider's access to
Confidential Information and without derogation from the aforesaid, during the
term of the Service Agreement and until the earlier of (i) one year following
termination or expiration thereof, or (ii) the bankruptcy or liquidation
procedures being initiated against the Company and not cancelled within forty
five (45) business days, the Service Provider agrees that it will not, either
alone or jointly with others or as agent, consultant or employee of any person,
firm or company, directly or indirectly, carry on or engage in any activity or
business which directly competes with the Company.

 



4

 

 



Execution Copy



  

6.                  Non-Solicitation: During the term of the Service Agreement
and for a period of one year following termination or expiration thereof,
Service Provider will not solicit or encourage or cause others to solicit or
encourage any employee, consultant, partner, customer or contact of the Company
to terminate their employment, service or relationship with Company or any of
its affiliates.

 

7.                  No Conflicting Obligations: Service Provider will not
disclose to Company any confidential information, trade secret or other material
belonging to a third party, including any prior employer or contractor, unless
Service Provider has first received the written approval of that third party and
presents it to Company.

 

8.                  No License: The disclosure to the Service Provider of
Confidential Information or its use hereunder shall not be construed in any way
to grant the Service Provider any right or license with respect to Confidential
Information other than the right to use Confidential Information strictly in
accordance with the terms of this Undertaking.

 

9.                  Injunctive Relief: The Service Provider understands that any
violation of this Undertaking may cause immediate and irreparable harm to
Company, which monetary damages cannot adequately remedy. Without prejudice to
rights and remedies according to the rule of law, Service Provider therefore
agrees that injunctive relief may be sought against it, in order to remedy, or
to prevent a violation hereof.

 

10.              Survival: This Undertaking shall survive termination or
expiration of the Agreement.

 

  

IN WITNESS THEREOF THE PARTIES DULY EXECUTED THIS UNDERTAKING AS OF THE
EFFECTIVE DATE.

 

 



Pimi Agro CleanTech Ltd. Sunrise Financial Group     By:________________
By:________________     Name:______________ Name:______________    
Title:_______________ Title:_______________

 



5

